Title: To George Washington from John Sullivan, 26 November 1780
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Philadelphia Novemr 26th 1780
                        
                        I am honored with your Excellencys Favor of the 20th Instant—and feel myself under the greatest obligation
                            for your obliging Condescension in Consenting to a Continuation of my Letters.
                        Sensible of your Situation & Course of Business I feared to write Lest your Politeness Should Divert
                            your attention from important matters & Lead you to answer Even where an Answer appeared unnecessary. But I now
                            take the Liberty of assuring you that I Shall not Expect Frequent or Lengthy answers. When the Nature of my Letter
                            requires & your Liesure will permit I Shall promise myself an answer & not otherwise.
                        I Shall take the Liberty of Informing your Excellency from time to time of Those Points which Turn up in
                            Congress & are interesting to the Publick in General or the Army in Particular & Shall Continue This
                            without Expecting regular or Frequent answers.
                        I am happy that the Late Regulations are Pleasing to your Excellency; & with you Lament that They
                            were not Sooner adopted: But I can with great Truth assure you that they are not now the offspring of Choice but necessity
                            which perhaps has been Lately Painted in more Striking Colors & has been more realized than formerly.
                        I am Sensible of the injurious Consequences of Sending out requisitions at so Late a Period But I flatter
                            myself That The States will yield a Chearful & Speedy Compliance as I have Seen An Act from Connecticut and
                            Answers from other States which promise much toward a Speedy Supply.
                        I will Endeavor to have it mentioned in Colo. Palfreys Instructions to obtain materials in preference to
                            ready made Cloathes for the reasons you mention. Colo. Palfrey is appointed Consul & Commercial agent.
                        The means you have been pleased to point out are Fortunately Adopted. Congress have in the most Decent
                            & at the Same time in the most pressing Terms Solicited a Loan & I have Long Since without the knowledge
                            of Congress Solicited the French Minister and Mr Marbois to favor the application which they have already Done by writing
                            to the French Court warmly in favor of it.
                        I am fully Sensible of the Evils arising in the Cloathing Department, a report is now on the Table for
                            regulating it; which I hope will pass this week—The mode you mention for future Provisions I hope will be Adopted. We
                            have had Cloathing Sufficient for the Army at Cape Francois Eighteen months & a Sufficiency on the Shores of
                            France Since April Last; & we have had a number of Frigates Employed in useless
                            adventures. This Clearly proves the Justice of your observation respecting The attention of Congress being Taken up
                            in Trivial affairs while great Nations Concerns have been Neglected. Several attempts have been made toward a reformation,
                            but to no purpose. You might almost as Soon Teach the Streams to run back to their Sources as perswade Congress out of
                            Their Ancient Tract. I have the honor to be with all possible respect yr Excellys most obedt Servt

                        
                             Jno. Sullivan
                        
                    